Case 18-17826-pmm     Doc 37    Filed 03/25/21 Entered 03/25/21 13:50:50   Desc Main
                               Document      Page 1 of 1
                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE:     MICHAEL MAJERCAK

          MARYANNE ELIZABETH MAJERCAK                 :      CHAPTER 13
                                                      :
                                                      :
                    Debtors                           :      BKY NO. 18-17826PMM


                                        ORDER




         AND NOW, upon consideration of Debtors’ First Motion to Modify Plan After

Confirmation, the First Post Confirmation Modified Plan is confirmed.




                                               BY THE COURT:



DATED: March 25, 2021
                                               Patricia M. Mayer
                                               United States Bankruptcy Judge
